DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been canceled and new claims 21-40 have been added.  Claims 21-40, as originally filed 02/16/2022, are pending and have been examined on the merits (Claims 21, 28, and 35 being independent).  The present application is a CON of application number, 16/783,075 filed 09/14/2020, which was issued.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
4.	Applicant’s arguments filed 02/16/2022 have been fully considered and are persuasive.
The 35 USC 101 rejection has been withdrawn.
The 35 USC 103 rejection has been withdrawn.
The claim objection has been withdrawn because the amendment successfully addresses the objection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - Double Patenting (Obviousness-type)
11.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/783,075 which was issued. 
Independent claims 1, 8 and 15 of copending application No. 16/783,075 which was issued encompass the independent claims 21, 28 and 35 of the present application.  































Clams Languages
Independent Claim 21, 28 and 35
Copending Application No. 16/783,075
Claims Languages
Independent Claim 1, 8 and 15
*Independent claim 21 is similar scope to independent claims 28 and 35.

Claim 21:
A computer-implemented method, comprising:

receiving, by a blockchain node of a blockchain from a bill issuer, 

wherein the blockchain comprises a plurality levels of accounts for maintaining e-bill number segments, each of the e-bill number segments comprises one or more e-bill numbers that each correspond to a respective e-bill, and an e-bill number segment maintained by an account is a portion of an e-bill number segment maintained by an upper-level account of the account; 

in response to the target transaction, invoking, by the blockchain node, a write-off logic declared in a smart contract published on the blockchain; 


obtaining a target bill number of the target e-bill; 

determining whether the target bill number is within a first e-bill number segment maintained in a blockchain account of the bill issuer of the target e-bill;

in response to determining that the target bill number is within the first e-bill number segment maintained in the blockchain account of the bill issuer of the target e-bill, performing a validity check on bill content of the target e-bill, wherein the bill content of the target e-bill comprises a bill amount, and performing the validity check on bill content of the target e-bill comprises:  

determining whether the bill amount of the target e-bill matches an entry amount of the target e-bill, including obtaining a result of comparison between the bill amount of the target e-bill and the entry amount of the target e-bill from a server of a billing supervisor;



in response to determining that the validity check is successful, generating a write-off completion event corresponding to the target e-bill and publishing the write-off completion event to the blockchain for storage.






Claim 1:
A computer-implemented method, comprising:

receiving, by a blockchain node of a blockchain from a bill issuer,

wherein: the blockchain comprises a plurality levels of accounts for maintaining e-bill number segments, each of the e-bill number segments comprises one or more e-bill numbers that each correspond to a respective e-bill, an e-bill number segment maintained by an account is a portion of an e-bill number segment maintained in an upper-level account of the account,

 in response to the e-bill number application transaction, invoking an e-bill number application logic declared in a smart contract published on the blockchain;

obtaining a target bill number of the target e-bill;

determining whether the target bill number is within the e-bill number segment maintained in the blockchain account of the bill issuer of the target e-bill;

in response to determining that the target bill number is within the e-bill number segment maintained in the blockchain account of the bill issuer of the target e-bill, performing validity check on bill content of the target e-bill, wherein the bill content of the target e-bill comprises a bill amount, and the performing validity check on bill content of the target e-bill comprises:

determining whether the bill amount of the target e-bill matches an entry amount of the target e-bill, wherein the blockchain node is connected to a server of a billing supervisor… obtaining a result of comparison between the bill amount of the target e-bill and the entry amount of the target e-bill from the server of the billing supervisor

in response to determining that the validity check succeeds, generating a write-off completion event corresponding to the target e-bill and publishing the write-off completion event to the blockchain for storage.


Allowable Subject Matter
Independent claims 21, 28, and 35 appear to contain allowable subject matters pending on satisfactory of overcoming above Non-Statutory Double Patenting rejection. 
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YONGSIK PARK/Examiner, Art Unit 3695
March 4, 2022                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/8/2022